DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-2,4,8-9,11-14 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Abe et al. (US20120288746).
As to claim 1, Abe et al. discloses a sheet material for preparing a housing to enclose an electrode laminate inside, the electrode laminate including a cathode, an anode, and a separator (paragraph 0050), the sheet material comprising: a first area constituted by a resin material (figure 7a number 20P) and configured to be welded during preparation of the housing; and a second area (figure 7a number 20D) located inside of the first area in a plan view of the sheet material and configured to block the resin material melt during preparation of the housing from flowing inside the housing (by absorbing excess resin in the excess resin receiving portion 20a, paragraph 0073).
As to claim 2, wherein the second area is constituted by a resin material having a melt flow rate less than that of the resin material for the first area, Abe et al. teaches that the second area comprises a bonding resin such as crosslinked polypropylene 
As to claim 4, Abe discloses wherein the second area is constituted by a resin material having a density greater than that of the resin material for the first area since the second area has an extra bonding layer (figure 3 number 5).
As to claim 8, Abe et al. discloses wherein the sheet material has a substrate layer and a surface layer provided on one side of the substrate layer, and both the first area and the second area are provided in the surface layer (figure 7 number 20d and 20p).
As to claim 9, Abe et al. discloses wherein, in a plan view of the sheet material, the first area is in a strip shape having a first width and the second area is in a strip shape having a second width less than the first width (figure 5 there are 2 first areas TL1 and 1 second area TL2).
As to claim 11, Abe et al. discloses wherein the sheet material has a substrate layer and a surface layer provided on one side of the substrate layer, and the first area is provided in the surface layer and the second area is provided on the surface layer (figure 7 and 20d and 20p).
As to claim 12, Able et al. discloses wherein the entire surface layer is formed from the resin material constituting the first area figure 7 number 20p).
As to claim 13, Abe et al. discloses wherein the second area contains a plurality of particles (in the receiving portion 20a).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 3,5,10,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al.
	Abe et al. discloses the sheet material described above. As to wherein when the resin material constituting the first area has a melt flow rate at a temperature of 200°C under a load of 98 N of F1 [g/10 min] and the resin material constituting the second area has a melt flow rate at a temperature of 200°C under a load of 98 N of F2 [g/10 min], FI/F2 is from 1.5 to 3.5, Abe et al. teaches that the second area comprises a bonding resin such as crosslinked polypropylene (paragraph 0063) and the first area comprises polypropylene (paragraph 0057). Since crosslinked polyolefins have a melt flow rate less than polyolefins because they are more thermally stable, it is inherent that the second area has melt flow rate less than that of the resin material for the first area. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide  wherein when the resin material constituting 
As to claim 5, wherein, when the resin material constituting the first area has a density of DI [g/cm3] and the resin material constituting the second area has a density of D2 [g/cm3], D2 - D1 is 0.015 or less, Abe discloses wherein the second area is constituted by a resin material having a density greater than that of the resin material for the first area since the second area has an extra bonding layer (figure 3 number 5), therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein, when the resin material constituting the first area has a density of DI [g/cm3] and the resin material constituting the second area has a density of D2 [g/cm3], D2 - D1 is 0.015 or less in order to provide optimal results in absence of unexpected results.
As to claim 10, wherein, when the first width is L1 [mm] and the second width is L2 [mm], L2/L1 is from 0.1 to 0.8, Abe et al. discloses wherein, in a plan view of the sheet material, the first area is in a strip shape having a first width and the second area is in a strip shape having a second width less than the first width (figure 5 there are 2 first areas TL1 and 1 second area TL2), therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide  wherein, when the first width is L1 [mm] and the second width is L2 [mm], L2/L1 is from 0.1 to 0.8 in order to provide optimal results in absence of unexpected results.
In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
3.	Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. in view of Inoue et al. (WO2016195087 and using US10566660 as translation).
Abe et al. discloses the sheet material described above. Abe et al. teaches that the second area comprises a bonding resin such as crosslinked polypropylene (paragraph 0063) and the first area comprises polypropylene (paragraph 0057). 
Abe et al. fail to disclose wherein the second area is constituted by a resin material having a melting point higher than that of the resin material for the first area and wherein, when the resin material constituting the first area has a melting point of M1 [°C] and the resin material constituting the second area has a melting point of M2, Ml - M2 is from 10 to 30.
Inoue et al. teaches that crosslinked polypropylene has higher melting point by 10-30 degrees more for the purpose of providing high adhesion (col. 10 lines 50-col. 11 lines 1-5). Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Abe et al. with wherein the second area is constituted by a resin material having a melting point higher than that of the resin material for the first area and wherein, when the resin material constituting the first area has a melting point of M1 [°C] and the resin material constituting the second area has a melting point of M2, Ml - M2 is from 10 to 30 for the purpose of providing high adhesion (col. 10 lines 50-col. 11 lines 1-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724